DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0364890), hereafter “Lee.”
Regarding claim 1, Lee teaches a user device (Lee: 100 of FIG. 1; par 0100), comprising: 	a display screen, configured to display content to a user (Lee: 100 of FIG. 1; par 0038); and 	one or more processors (Lee: par 0037), which are configured to: When the image display apparatus 100 pre-executes the one or more pre-execution target applications… the engine process may indicate a software module configured to interpret an application code and to perform operations for generating an execution screen of an application to be output to the display 350…]; par 0121 [The image display apparatus 100 may activate a rendering operation of the at least one application to be pre-executed…The image display apparatus 100 may store a result of the pre-execution in the second mode state in the memory 220 until a request for outputting, to the display 350, the execution screen of the at least one application that is pre-executed in the second mode state is received.]); and	in response to the user accessing the user application, transferring the pre- rendered visual display to a foreground, thereby displaying the visual display to the user on the display screen (Lee: S750 of FIG. 7; par 0123). 

Regarding claim 2, the user device according to claim 1, wherein the one or more processors are configured to pre-render the visual display in the background by directing rendering results of the visual display to a virtual display, and to transfer the pre-rendered visual display to the foreground by transferring the pre-rendered visual display to an actual display (Lee: S750 of FIG. 7; par 0065, 0119). 



Regarding claim 9, a method in a user device (Lee: 100 of FIG. 1; par 0100), the method comprising: 	pre-loading a user application in the user device, by running at least part of a program code of the user application in a background, including enabling the program code of the user application to pre-render a visual display of the user application in the background (Lee: S710, S730 of FIG. 7; par 0119 [When the image display apparatus 100 pre-executes the one or more pre-execution target applications… the engine process may indicate a software module configured to interpret an application code and to perform operations for generating an execution screen of an application to be output to the display 350…]; par 0121 [The image display apparatus 100 may activate a rendering operation of the at least one application to be pre-executed…The image display apparatus 100 may store a result of the pre-execution in the second mode state in the memory 220 until a request for outputting, to the display 350, the execution screen of the at least one application that is pre-executed in the second mode state is received.]); and 	in response to a user accessing the user application, transferring the pre-rendered visual display to a foreground, thereby displaying the visual display to the user on the display screen (Lee: S750 of FIG. 7; par 0123).



Regarding claim 12, the method according to claim 9, wherein pre-loading the user application and pre-rendering the visual display are performed within an Operating System (OS) of the user device (Lee: par 0079).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0364890), in view of Cina (US 2005/0132302).
Regarding claim 3, Lee does not teach the user device according to claim 1, wherein the one or more processors are configured to emulate a click of the user so as to trigger one or more of:	pre-loading of the user application; 

Regarding claim 11, the method according to claim 9, and comprising emulating a click of the user so as to trigger one or more of: pre-loading of the user application;

Claims 6 and 14 are rejected as being unpatentable over Lee et al. (US 2018/0364890), in view of Jones et al. (US 2003/0220984), hereafter “Jones.”
Regarding claim 6, Lee does not teach the user device according to claim 1, wherein the one or more processors are configured to provide to the user application an Application Programming Interface (API) that enables the user application to identify whether the user application is being launched due to user access, or whether the user application is being pre-loaded. 	Jones teaches: 	wherein the one or more processors are configured to provide to a user application an Application Programming Interface (API) that enables the user application to identify whether the user application is being launched due to user access (Jones: par 0071 [The application may use a mutex, or utilize a call within an API to signal to a preloader that the application is now executing.]), or whether the user application is being pre-loaded.	It would have been obvious to one of ordinary skill in the art to implement the API of Jones within the Lee system with predictable results. One would be motivated to make the combination because it would have been apparent to one of ordinary skill that 

Regarding claim 14, the method according to claim 9, and comprising providing to the user application an Application Programming Interface (API) that enables the user application to identify whether the user application is being launched due to user access (Jones: par 0071 [The application may use a mutex, or utilize a call within an API to signal to a preloader that the application is now executing.]), or whether the user application is being pre-loaded.

Claims 7, 8, 15, and 16 are rejected as being unpatentable over Jones et al. (US 2003/0220984) in view of DeLuca et al. (US 2017/0126833), hereafter “DeLuca.”
Regarding claim 7, Jones does not explicitly teach the user device according to claim 1, wherein, in pre-rendering the visual display, the one or more processors are configured to prefetch one or more content items for the visual display over a communication network. 	DeLuca teaches: 	one or more processors are configured to prefetch one or more content items for a visual display over a communication network (DeLuca: par 0016). 	It would have been obvious to one of ordinary skill in the art to prefetch network content as a part of application pre-execution in Jones according to the technique of DeLuca with predictable results. It would have been apparent that such prefetching would have been beneficial given that it is apparent that the applications of Lee acquire remote content (Lee: 100 of FIG. 8D), and utilize web-based technology (Lee: par 0044; DeLuca: par 0016). A high likelihood of success is anticipated given Lee’s disclosure that the pre-rendering device may be a mobile device (Lee: par 0037). One would still further be motivated to make the combination to provide the predictable benefit of having access to application data during outages and periods of poor connectivity. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Lee and DeLuca disclose systems for loading content based on predicted user behavior (DeLuca: par 0019, 0020; Lee: par 0095). In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of DeLuca could have been implemented within the Lee system with predictable results and a beneficial effect. 

Regarding claim 8, the user device according to claim 1, wherein, in pre-rendering the visual display, the one or more processors are configured to refrain from 

Regarding claim 15, the method according to claim 9, wherein pre-rendering the visual display comprises prefetching one or more content items for the visual display over a communication network (DeLuca: par 0016; Lee: par 0044).

Regarding claim 16, the method according to claim 9, wherein pre-rendering the visual display comprises refraining from prefetching a given content item for the visual display over a communication network, and instead pre-rendering a placeholder item (DeLuca: par 0017).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454